UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: April 30 Date of reporting period: July 1, 2011 - June 30, 2012 Item 1. Proxy Voting Record. Name of Fund: SiM Dynamic Allocation Diversified Income Fund Period: July 1, 2011-June 30, 2012 Company Name Meeting Date CUSIP Ticker Invesco Mortgage Capital Inc. 5/3/2012 46131B100 IVR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTORS Issuer No vote Director 1 No vote Director 2 No vote Director 3 No vote Director 4 No vote Director 5 No vote Director 6 No vote For 2. APPOINTMENT OF GRANT THORNTON AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS Issuer Company Name Meeting Date CUSIP Ticker Hatteras Financial Corp. 5/2/2012 41902R103 HTS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTORS Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For For 2. RATIFICATION OF ERNST AND YOUNG, LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS Issuer For For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION Issuer Company Name Meeting Date CUSIP Ticker Annaly Capital Management, Inc. 5/24/2012 NLY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For For 2. RATIFICATION OF ERNST AND YOUNG, LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS Issuer Company Name Meeting Date CUSIP Ticker American Capital Agency Corp. 5/1/2012 02503X105 AGNC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTORS Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For For 2. APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO INCREASE AUTHORIZED SHARES OF COMMON STOCK FROM Issuer For For 3. APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO INCREASE AUTHORIZED SHARES OF PREFERRED STOCK FROM 10 MILLION TO 50 MILLION Issuer For For 4. RATIFICATION OF ERNST AND YOUNG, LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS Issuer Name of Fund: SiM Dynamic Allocation Balanced Income Fund Period: July 1, 2011-June 30, 2012 Company Name Meeting Date CUSIP Ticker Invesco Mortgage Capital Inc. 5/3/2012 46131B100 IVR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTORS Issuer No vote Director 1 No vote Director 2 No vote Director 3 No vote Director 4 No vote Director 5 No vote Director 6 No vote For 2. APPOINTMENT OF GRANT THORNTON AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS Issuer Company Name Meeting Date CUSIP Ticker Hatteras Financial Corp. 5/2/2012 41902R103 HTS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTORS Issuer No vote Director 1 No vote Director 2 No vote Director 3 No vote Director 4 No vote Director 5 No vote Director 6 No vote For 2. RATIFICATION OF ERNST AND YOUNG, LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS Issuer No vote For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION Issuer Company Name Meeting Date CUSIP Ticker Annaly Capital Management, Inc. 5/24/2012 NLY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For For 2. RATIFICATION OF ERNST AND YOUNG, LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS Issuer Company Name Meeting Date CUSIP Ticker American Capital Agency Corp. 5/1/2012 02503X105 AGNC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTORS Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For For 2. APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO INCREASE AUTHORIZED SHARES OF COMMON STOCK FROM Issuer For For 3. APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO INCREASE AUTHORIZED SHARES OF PREFERRED STOCK FROM 10 MILLION TO 50 MILLION Issuer For For 4. RATIFICATION OF ERNST AND YOUNG, LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS Issuer Name of Fund: SiM Dynamic Allocation Equity Income Fund Period: July 1, 2011-June 30, 2012 Company Name Meeting Date CUSIP Ticker Invesco Mortgage Capital Inc. 5/3/2012 46131B100 IVR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTORS Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For For 2. APPOINTMENT OF GRANT THORNTON AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS Issuer Company Name Meeting Date CUSIP Ticker Hatteras Financial Corp. 5/2/2012 41902R103 HTS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTORS Issuer No vote Director 1 No vote Director 2 No vote Director 3 No vote Director 4 No vote Director 5 No vote Director 6 No vote For 2. RATIFICATION OF ERNST AND YOUNG, LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS Issuer No vote For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION Issuer Company Name Meeting Date CUSIP Ticker Annaly Capital Management, Inc. 5/24/2012 NLY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For For 2. RATIFICATION OF ERNST AND YOUNG, LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS Issuer Company Name Meeting Date CUSIP Ticker American Capital Agency Corp. 5/1/2012 02503X105 AGNC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTORS Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For For 2. APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO INCREASE AUTHORIZED SHARES OF COMMON STOCK FROM Issuer For For 3. APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO INCREASE AUTHORIZED SHARES OF PREFERRED STOCK FROM 10 MILLION TO 50 MILLION Issuer For For 4. RATIFICATION OF ERNST AND YOUNG, LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Advisors Series Trust By (Signature and Title) /s/ Douglas G. Hess Douglas G. Hess, President (Principal Executive Officer) Date August 23, 2012
